                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MELISSA LANE                                    :
                                                :
             v.                                 :    CIVIL ACTION NO. 18-0537
                                                :
USAA GENERAL INDEMNITY COMPANY                  :


                                         ORDER

      AND NOW, this      18th     day of October      , 2019, upon consideration of

Defendant USAA General Indemnity Company’s Motion for Leave to Supplement Affirmative

Defenses (ECF No. 18) and Defendant’s Motion for Summary Judgment (ECF No. 22), it is

ORDERED that the Motions are DENIED.



      IT IS SO ORDERED.



                                                BY THE COURT:




                                                ___________________________
                                                R. BARCLAY SURRICK, J.
